                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

JAMES ARTHUR MILLER,                      )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )     CASE NO. 3:17-cv-584-GMB
                                          )     [WO]
NANCY A. BERRYHILL,                       )
Acting Commissioner,                      )
Social Security Administration,           )
                                          )
       Defendant.                         )

                                  FINAL JUDGMENT

       In accordance with the Order entered this date, it is the ORDER, JUDGMENT, and

DECREE of the court as follows:

       (1)     With respect to all claims in this action against Defendant Nancy A.

Berryhill, judgment is ENTERED in favor of Plaintiff James Arthur Miller and against

Defendant Nancy A. Berryhill, and this action is REMANDED for the purpose of issuing

a new decision.

       (2)     Costs are TAXED as paid.

       (3)     The Clerk of Court is DIRECTED to enter this document on the civil docket

sheet as a Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure and

to close the file.

       DONE this 10th day of December, 2018.
